Citation Nr: 1810794	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  09-06 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is clear and unmistakable error in a November 2004 rating decision that assigned an initial zero percent disability rating for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

6.  Entitlement to service connection for a right hip disability, to include as secondary to a right knee disability.

7.  Entitlement to service connection for a left hip disability, to include as secondary to a right knee disability.

8.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a right knee disability.

9.  Entitlement to service connection for a heart disability, to include a heart murmur.

10.  Entitlement to a compensable rating for bilateral hearing loss.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel






INTRODUCTION

The Veteran had active military service from June 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 (increased rating for hearing loss), June 2010 (service connection for a heart disability and TDIU), and October 2015 (service connection for orthopedic disabilities) by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board previously remanded the issues of service connection for a heart disability, an increased rating for bilateral hearing loss, and TDIU in April 2012, March 2014, and September 2015.  

In August 2017, the Veteran testified at a hearing held in Washington, DC, before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the record.  The undersigned Veterans Law Judge agreed to hold the record open for 60 days.  That time period has expired.  38 C.F.R. § 20.709 (2017).

A November 2013 statement and the August 2017 hearing transcript reflect that in addition to direct service connection for his various orthopedic disabilities, he is claiming that his lumbar spine disability, right and left hip disabilities, and left knee disability are secondary to his right knee disability.  In light of the above, the issues are as stated on the first two pages of this decision.

The Board is reopening the claims of entitlement to service connection for right and left knee disabilities.  The service connection issues, the increased rating issue, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  On August 30, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of whether there is clear and unmistakable error in a November 2004 rating decision that assigned an initial zero percent disability rating for bilateral hearing loss is requested.

2.  In an April 2012 decision, the Board denied entitlement to service connection for a bilateral knee disability.

3.  Some of the evidence received since April 2012, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for a right knee disability and a left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of whether there is clear and unmistakable error in a November 2004 rating decision that assigned an initial zero percent disability rating for bilateral hearing loss by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The April 2012 Board decision denying the claim of entitlement to service connection for a bilateral knee disability is final.  38 U.S.C. § 7104 (2012).

3.  The evidence received since the April 2012 Board decision is new and material, and the claims of entitlement to service connection for right knee and left knee disabilities are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether there is clear and unmistakable error in a November 2004 rating decision that assigned an initial zero percent disability rating for bilateral hearing loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issue of whether there is clear and unmistakable error in a November 2004 rating decision that assigned an initial zero percent disability rating for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of issue of whether there is clear and unmistakable error in a November 2004 rating decision that assigned an initial zero percent disability rating for bilateral hearing loss and it is dismissed.

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability

Governing law and regulations

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

In the April 2012 decision, the Board denied the claim of entitlement to service connection for a bilateral knee disability based on the determination that the Veteran did not have a current disability.  Private and VA treatment records did not show a current knee disability.  

Since the April 2012 Board decision, the Veteran underwent a VA examination in September 2015.  The examiner diagnosed bilateral knee strain with 1968 and 1969 as the years of onset for the right and left knee disabilities, respectively.  This evidence is new and material evidence because it was not of record at the time of the Board decision in April 2012, and indicates the Veteran has current disabilities in both knees.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claims of entitlement to service connection for right knee and left knee disabilities.  See Shade, 24 Vet. App. 110.


ORDER

The issue of whether there is clear and unmistakable error in a November 2004 rating decision that assigned an initial zero percent disability rating for bilateral hearing loss is dismissed.

New and material evidence has been received to reopen a claim of service connection for a right knee disability.  

New and material evidence has been received to reopen a claim of service connection for a left knee disability.


REMAND

The Veteran has submitted private audiometric testing completed in March 2016 that has markedly different results from the ones in a December 2015 VA examination report.  Thus, a new VA examination is necessary.

The March 2016 audiometric testing also does not indicate what word list was used.  The AOJ should inform the Veteran that the speech test results will not be accepted for rating purposes unless it can be shown that the Maryland CNC test was used.

In September 2015, the Veteran had a VA examination for his claims for his lumbar spine, hips, and knees.  The VA examiner did not review any paper claims file or the VA e-folder and merely relied on the Veteran's reporting of when the disabilities began.  Therefore, another VA examination is necessary for the three orthopedic claims.

There is conflicting evidence on whether the Veteran has a current heart disability based on a June 2014 nuclear cardiac stress test showing clinical evidence of a prior silent myocardial infarction.  Moreover, a May 2014 VA examiner opined that there is clear and unmistakable evidence that the heart murmur preexisted service.  That examiner further opined that the evidence of record clearly and unmistakably shows that the preexisting heart murmur was not aggravated by service.  The basis of the examiner's opinion included that there was no documentation of chest pain.  Service treatment records, however, show that in June 1969 the Veteran complained of a sore throat and chest pain.  In light of the above, another VA examination is necessary.

In light of the other reasons for remand, the AOJ should obtain all records from Dallas Internal Medicine Associates, Methodist Dallas Cardiac and Vascular Clinic, and CTC Chiropractic, as well as any additional records from the Dallas VA Medical Center and Fort Worth Outpatient Clinic.

The issues of an increased rating for bilateral hearing loss and the service connection issues are inextricably intertwined with the issue of TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that the March 2016 audiometric testing also does not indicate what word list was used.  The AOJ should inform the Veteran that the speech test results will not be accepted for rating purposes unless it can be shown that the Maryland CNC test was used.

2.  Ask the Veteran to identify all treatment for his hearing loss, heart disability, lumbar spine disability, hip disabilities, and knee disabilities, and obtain any identified records.  Attempt to obtain all records from Dallas Internal Medicine Associates, Methodist Dallas Cardiac and Vascular Clinic, and CTC Chiropractic.  Regardless of the Veteran's response, obtain any additional records from the Dallas VA Medical Center and Fort Worth Outpatient Clinic from February 2016 to the present.

3.  After the development in 2 is completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity and nature of the heart murmur and any other current heart disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should be informed that service treatment records show that in June 1969 the Veteran complained of a sore throat and chest pain.  The examiner is also asked to provide the following information:

a)  The examiner should opine on whether there is clear and unmistakable (undebatable) evidence that the heart murmur was not aggravated during the Veteran's active duty service, to include the treatment of chest pain in June 1969.

b)  For any heart disability separate from the heart murmur, the examiner should opine on whether it is at least as likely as not that (50 percent or greater probability) the heart disability is related to, or had its onset during, his active service, to include his in-service chest pain in June 1969.

c)  The examiner should also comment on whether the Veteran has a current heart disability due to the small, moderately severe perfusion defect involving the inferior wall that was found during the June 2014 nuclear cardiac stress test.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

4.  After the development in 2 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and nature of the lumbar spine, bilateral hip, and bilateral knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  The examiner should opine on whether it is at least as likely as not that (50 percent or greater probability) the lumbar spine disability is related to, or had its onset during, his active service, to include his in-service physical training.

b)  For each disability of either hip, the examiner should opine on whether it is at least as likely as not that (50 percent or greater probability) the disability is related to, or had its onset during, his active service, to include his in-service physical training.

c)  For each disability of either knee, the examiner should opine on whether it is at least as likely as not that (50 percent or greater probability) the disability is related to, or had its onset during, his active service, to include his in-service physical training.

d)  The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the lumbar spine disability was caused or aggravated by a right knee disability.

e)  For each disability of either hip, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the disability was caused or aggravated by a right knee disability.

f)  The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the left knee disability was caused or aggravated by a right knee disability.

If the examiner finds that the lumbar spine disability, a hip disability, or a left knee disability was aggravated by his right knee disability, then he/she should specify the baseline level of disability of the lumbar spine disability, hip disability, or left knee disability prior to aggravation and the permanent, measurable level of increased impairment due to the right knee disability.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

5.  After the development in 2 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected bilateral hearing loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  The examiner is to provide a detailed review of the pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral hearing loss, to include the impact on the Veteran's ability to work.  

6.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


